Citation Nr: 0731703	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial injury.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Entitlement to service connection for arthritis of the 
back.

4.  Entitlement to service connection for a first left toe 
condition.

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  He also served as a member of the U.S. Army Reserves 
for periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) ending in December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

Upon perfecting his appeal, the veteran requested a BVA 
hearing at a local VA office before a Member of the BVA on 
his March 2005 VA Form 9.  In a February 2007 remand, the 
Board requested the RO schedule the veteran for a hearing 
before the Board.  In August 2007, the veteran provided 
testimony at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript is of record. 






FINDINGS OF FACT

1.  The veteran's separation examination makes no reference 
to any facial, head, or jaw injury in service.  The 
separation examination does show that the veteran lost all of 
his teeth.

2.  The veteran's separation examination makes no reference 
to any arthritis of the feet in service and this condition is 
not related to service.

3.  Competent medical evidence does not show that the 
veteran's back condition bears any relationship to service.

4.  The veteran's left first toe injury is a result of his 
pes planus, hallux valgus, and possibly gout, and has no 
relationship to the Army Reserve service injury in August 
1983.

5.  The veteran's separation examination makes no reference 
to any foot problems in service and this condition developed 
after service.


CONCLUSIONS OF LAW

1.  Residuals of a facial injury were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  Arthritis of the feet was not incurred or aggravated by 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.   Arthritis of the back was not incurred or aggravated by 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  Residuals of a left first toe injury were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2007).  

5.  Bilateral pes planus was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

I.  Residuals of a Facial Injury

The veteran claims that he sustained a facial injury from a 
fight during service in 1953.  Although the veteran's 
separation examination in April 1955 notes the absence of his 
teeth, it makes no reference to any head, face, or jaw 
injuries during service.  Indeed, the examiner noted that his 
head and face were "normal", providing evidence against 
this claim.

Hence, the veteran's available service medical record 
provides evidence against this claim.

Nevertheless, the Board notes that the veteran's service 
medical records, other than his separation examination in 
April 1955 are missing because they were presumably destroyed 
in a fire in 1973.  Moreover, all efforts by the RO and the 
veteran to find these documents have been unsuccessful.  In 
cases involving missing service medical records, VA has a 
heightened obligation to assist the claimant in the 
development of the case.  This heightened duty to assist 
includes searching for alternate methods of proving service 
connection.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(holding that, where the veteran's service medical records 
are unavailable through no fault of the veteran, there is a 
heightened obligation for VA to assist the veteran in the 
development of his case and to provide reasons or bases for 
any adverse decision rendered without these records); Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

In light of the fact that some service medical records are 
missing the Board has closely reviewed the post-service 
medical records.  However, the veteran's post-service medical 
records do not show treatment for this condition nor do they 
link this condition to service, providing strong evidence 
against this claim.  Simply stated, the record does not 
indicate that the veteran currently has a facial injury 
related to service. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for residuals of a facial injury 
is not a condition capable of lay diagnosis.  See Espiritu 
and Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

II.  Arthritis of the Feet and Back

Based on the veteran's RO hearing in July 2005, the veteran 
claims that his arthritis of the feet began during a forced 
march in 1953.  However, the veteran's separation examination 
in April 1955 makes no reference to any treatment for or a 
diagnosis of any foot problems.  In this regard, the 
separation examination notes that his feet were normal.

VA afforded the veteran a compensation examination in 
February 2005 to determine the nature and etiology of his 
bilateral foot condition.  X-rays revealed bilateral pes 
planus with pronation and bilateral hallux valgus of the 
first metatarsophalangeal joint.  The examiner also noted the 
veteran's subjective complaints of pain in his feet.  The 
examiner provided a diagnosis of mild hallux valgus and mild 
osteoarthritis of the left first metatarsophalangeal joint.  
The examiner opined that the veteran appears to have 
osteoarthritis and gout from his description of the pain.

Although the veteran has a current diagnosis of mild 
osteoarthritis of the left first metatarsophalangeal joint, 
the examiner indicated that his left toe pain is due to his 
hallux valgus, pes planus, and possible gout as opposed to an 
injury stemming from service in 1953.  Moreover, the examiner 
declined to link this condition or any other foot problem to 
service, or within the one year presumptive period.

In short, the record clearly shows that the veteran's 
arthritis of the left first toe had its onset in 2003, 
several years after his separation from active duty.  The 
United States Court of Appeals for the Federal Circuit 
indicates that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

With regard to his claim for arthritis of the back, the 
veteran's separation examination in April 1954 makes no 
reference to any treatment for or a diagnosis of a back 
injury or problem in service.  Indeed, the examiner noted 
that his spine and other musculoskeletal were normal.  

Hence, the veteran's service medical records provide evidence 
against this claim.

In addition, Reports of Medical History in February 1977 and 
March 1984 indicate that the veteran checked the box "No" 
for recurrent back pain. 

Moreover, at his July 2005 hearing before the RO, the veteran 
indicated that he has no current problems with his back.

In February 2007, VA furnished the veteran a compensation 
examination to determine the nature and severity of his back 
condition.  X-rays of the lumbar spine revealed no evidence 
of fracture, dislocation, or bony destruction.  The examiner 
provided a diagnosis of right scoliosis of the mid lumbar 
spine and moderately severe degenerative disc disease L4-L5.  
Nevertheless, the examiner declined to link this condition to 
service.

In short, the record clearly shows that the veteran's 
arthritis of the back was diagnosed in 2007, several decades 
after his separation from active duty.  The United States 
Court of Appeals for the Federal Circuit indicates that such 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

As the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

III.  Residuals of a Left Toe Injury 

The veteran injured his left first toe during active duty 
training in August 1983.  The military physician noted the 
left first toe had effusion, no dislocation, and decreased 
range of motion due to pain.  The physician provided a 
diagnosis of soft tissue injury.  When examined the following 
day, the physician noted pain, normal range of motion, pain 
upon palpation, edema, mild inflammation and x-rays showed no 
fracture.  The physician's diagnosis was a contusion to the 
first metatarsophalangeal joint of the left foot.  

Hence, the veteran's service medical records provide some 
evidence in favor of this claim.

In February 2005, VA furnished a compensation examination to 
determine the nature and etiology of his left toe injury.  X-
rays revealed mild hallux valgus and mild osteoarthritis of 
the left first metatarsophalangeal joint.  The examiner noted 
that the remaining bones were unremarkable and provided a 
diagnosis of hallux valgus of the left first 
metatarsophalangeal joint of 20 degrees with subjective 
complaints of pain.  Although the veteran received a 
diagnosis for a left toe condition, the examiner opined that 
it is less likely as not that the veteran's hallux valgus of 
his left foot first metatarsophalangeal joint is secondary to 
stubbing his toe during a training exercise in the Army 
Reserves.   In this regard, the examiner attributed his left 
toe condition to his hallux valgus, pes planus, and possible 
gout. 

Hence, the veteran's post-service medical record provides 
probative evidence against this claim.

As the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

IV.  Bilateral Pes Planus

The veteran claims that forced marches during training in 
1953 aggravated his pes planus causing swelling in his feet 
and ankles.  However, the veteran's separation examination in 
April 1955 makes no reference to any treatment for or a 
diagnosis of any foot injury or problem in service.  Indeed, 
the separation examination notes that his feet were normal.

Hence, the veteran's available service medical records 
provide evidence against this claim.

The veteran's first documented diagnosis of pes planus was at 
an Army Reserve annual physical in February 1977.  However, 
in a Report of Medical History in February 1977, the veteran 
checked the box "No" for foot trouble.  In this regard, the 
veteran did not note any foot problems until his Report of 
Medical History in March 1984 when he checked the box "Yes" 
for foot trouble.  Subsequent physical examinations and 
Reports of Medical History also note a diagnosis of pes 
planus and foot trouble.  

A VA compensation examination in February 2005 provided a 
diagnosis of bilateral pes planus and he received orthotics 
to treat this condition.  Nevertheless, the examiner did not 
link this condition to any injury in service or to his time 
in the Army Reserves.  

Hence, the veteran's post-service medical record provides 
evidence against this claim.

In short, the record clearly shows that the veteran's pes 
planus was first diagnosed in 1977, many years after his 
separation from active duty.  The United States Court of 
Appeals for the Federal Circuit indicates that such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

As the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in September 2002, 
January 2003, and July 2005 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the nature and etiology of his residuals for a 
facial and left first toe injury, arthritis of the feet and 
back, and pes planus.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


